 Case 3:19-cv-00688-JAG Document 30-1 Filed 12/20/19 Page 1 of 1 PageID# 452



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                 RICHMOND DIVISION


 JOE ALEXANDER,

                         Plaintiff,

                 v.                                    Case No. 3:19-cv-00688-JAG

 DIET MADISON AVENUE, JEAN
 BATTHANY, DANI HURT, MARA BUTA,
 ADWEEK, LLC, AND PATRICK COFFEE,

                         Defendants.


      [PROPOSED] ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS

         Upon consideration of the Motion by Defendants Adweek, LLC and Patrick Coffee to

Dismiss, any opposition and/or reply filed in connection therewith, and the argument of counsel,

it is hereby ORDERED that the Motion is GRANTED as follows:

         This action is hereby DISMISSED because this Court does not have personal jurisdiction

over either Adweek, LLC or Coffee.

         Moreover, if the Court did have jurisdiction over either of those Defendants, the action

would be dismissed with prejudice because the Defendants are immune from Plaintiff Joe

Alexander’s claims for defamation, tortious interference with contract, and tortious interference

with prospective economic advantage under Virginia Code § 8.01-223.2, and because Plaintiff

cannot state any claim against those Defendants as a matter of law.



Dated:
                                                      John A. Gibney, Jr.
                                                      United States District Judge
